                    Case 19-40446            Doc 1       Filed 03/22/19 Entered 03/22/19 11:10:14                              Desc Main
                                                           Document     Page 1 of 71
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MASSACHUSETTS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Perillon Software Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  33 Nagog Park
                                  Acton, MA 01720
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Middlesex                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.perillon.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 19-40446                Doc 1       Filed 03/22/19 Entered 03/22/19 11:10:14                              Desc Main
                                                               Document     Page 2 of 71
Debtor    Perillon Software Inc.                                                             if known  Case number (   )
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                             Case number
                                                  District                                When                             Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-40446            Doc 1        Filed 03/22/19 Entered 03/22/19 11:10:14                                 Desc Main
                                                            Document     Page 3 of 71
Debtor   Perillon Software Inc.                                                           if known Case number (        )
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 19-40446            Doc 1       Filed 03/22/19 Entered 03/22/19 11:10:14                                Desc Main
                                                           Document     Page 4 of 71
Debtor    Perillon Software Inc.                                                         if known  Case number (      )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 22, 2019
                                                  MM / DD / YYYY


                             X   /s/ Bardwell C. Salmon                                                  Bardwell C. Salmon
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ David B. Madoff                                                      Date March 22, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 David B. Madoff 552968
                                 Printed name

                                 Madoff & Khoury LLP
                                 Firm name

                                 124 Washington Street, Suite 202
                                 Foxborough, MA 02035
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     508-543-0040                  Email address      alston@mandkllp.com

                                 552968 MA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 19-40446   Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                          Document     Page 5 of 71
Case 19-40446   Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                          Document     Page 6 of 71
Case 19-40446   Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                          Document     Page 7 of 71
Case 19-40446   Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                          Document     Page 8 of 71
Case 19-40446   Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                          Document     Page 9 of 71
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                       Desc Main
                                                                  Document     Page 10 of 71




 Fill in this information to identify the case:

 Debtor name         Perillon Software Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration               Statement of Financial Affairs

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 22, 2019                          X /s/ Bardwell C. Salmon
                                                                       Signature of individual signing on behalf of debtor

                                                                       Bardwell C. Salmon
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 19-40446                    Doc 1         Filed 03/22/19 Entered 03/22/19 11:10:14                                      Desc Main
                                                                      Document     Page 11 of 71

 Fill in this information to identify the case:
 Debtor name Perillon Software Inc.
 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arnold Scott                                                    Promissory Note                                                                                        $100,000.00
 90 Bishops Forest               arniescott@verizon
 Drive                           .net
 Waltham, MA 02452
 Brendan LeBlanc                                                 Promissory Note                                                                                          $50,000.00
 2 Cross Street                  leblancbrendan@y
 Amherst, NH 03031               ahoo.com
 Dan & Carol Maguire                                             Promissory Note                                                                                          $50,000.00
 700 Suncook Valley              danmcguire@gmail
 Highway                         .com
 Epsom, NH 03234
 David H Benton Jr.                                              Promissory Note                                                                                        $100,000.00
 3 Perigo Lane                   dhbentonjr@comc
 Norfolk, MA 02056               ast.net
 Deborah E. Poll                                                 Promissory Note                                                                                          $67,000.00
 Trust                           pollku@kandrinc.c
 8890 South Ridge Ct             om
 S.W.
 Byron Center, MI
 49315
 Edward B Roberts                                                Promissory Note                                                                                        $141,250.00
 Trust - 2003                    eroberts@mit.edu
 300 Boylston Street
 #1102
 Boston, MA 02116
 Edwin Wallace                                                   Promissory Note                                                                                        $191,500.00
 100 Summer Street,              ewallace@tenlaw.c
 Floor 30                        om
 Boston, MA 02110
 Eric Pedersen                                                   Promissory Note                                                                                        $144,500.00
 521 High Rock                   provista@rcn.com
 Street
 Needham, MA 02492
 G. Mead Wyman                                                   Promissory Note                                                                                          $54,130.00
 8 Willard Street                gmwyman@alum.
 Cambridge, MA                   mit.edu
 02138


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 19-40446                    Doc 1         Filed 03/22/19 Entered 03/22/19 11:10:14                                      Desc Main
                                                                      Document     Page 12 of 71

 Debtor    Perillon Software Inc.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 James Donnelly                                                  Promissory Note                                                                                          $56,135.42
 285 Salisbury Street            jcdonnelly@modl.c
 Worcester, MA                   om
 01609
 Joseph Hoffman                                                  Promissory Note                                                                                        $197,500.00
 47 Windsor Road                 j.hoffman1@icloud.
 North Haven, CT                 com
 06473
 Karl Theodor Krantz                                             Promissory Note                                                                                        $111,620.00
 Revocable Trust                 tkrantz@airmar.co
 6 Storybrook Lane               m
 Amherst, NH 03031
 Lee B. Hurd                                                     Promissory Note                                                                                        $100,000.00
 830 E Camino                    lbhurd@comcast.n
 Corrida                         et
 Tucson, AZ 85704
 Levine, Katz, Nannis                                            Promissory Note                                                                                          $68,977.00
 & Solomon, P.C.                 jeff@alkon-levine.c
 29 Crafts Street                om
 Suite 510
 Newton, MA 02458
 Massachusetts                                                   Payroll Taxes          Unliquidated                                                                    $250,000.00
 Department of
 Revenue                         Fax: 617-626-2299
 Bankruptcy Unit
 P.O. Box 9564
 Boston, MA 02114
 Morse,                                                          Trade debt                                                                                             $139,831.82
 Barnes-Brown                    pbb@mbbp.com
 CityPoint 230 Third
 Avenue 4th Floor
 Waltham, MA 02451
 Norman Robertson                                                Promissory Note                                                                                        $100,000.00
 179 Main Street                 budrobertson@cha
 Groton, MA 01450                rter.net
 Paul Wing                                                       Promissory Note                                                                                          $75,000.00
 10 Park Place                   paulwing3rd@gmai
 Delmar, NY 12054                l.com
 Philip Pearson                                                  Promissory Note                                                                                          $66,150.00
 30 Grogan Path                  phil.pearson@perill
 Marlborough, MA                 on.com
 01752
 Scott Group                                                     Promissory Note                                                                                        $185,000.00
 90 Bishops Forest               Arnie@assetlinkint
 Drive                           ernational.com
 Waltham, MA 02452




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                   Case 19-40446                            Doc 1               Filed 03/22/19 Entered 03/22/19 11:10:14                                                           Desc Main
                                                                                 Document     Page 13 of 71
 Fill in this information to identify the case:

 Debtor name            Perillon Software Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,077,880.64

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,077,880.64


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,349,655.10


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           250,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        5,749,136.44


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           8,348,791.54




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 19-40446                   Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                       Desc Main
                                                                  Document     Page 14 of 71
 Fill in this information to identify the case:

 Debtor name         Perillon Software Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Silicon Valley BankOperating Account                    Checking                                                                 $2,000.00




           3.2.     Silicon Valley Bank Payroll Account                     Checking/Payroll                                                        $25,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $27,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Landlord Security Deposit - Eastern Continental Management                                                                       $2,958.75



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                  Case 19-40446                   Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                              Desc Main
                                                                  Document     Page 15 of 71
 Debtor           Perillon Software Inc.                                                              Case number (If known)
                  Name




           8.1.     EUEC Tradeshow                                                                                                                   $2,995.00




           8.2.     Corum retainer                                                                                                                     $842.00




 9.        Total of Part 2.                                                                                                                      $6,795.75
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 19,084.89   -                                   0.00 = ....                   $19,084.89
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                    $19,084.89
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                       Net book value of         Valuation method used     Current value of
                                                                                     debtor's interest         for current value         debtor's interest
                                                                                     (Where available)

 39.       Office furniture


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                     Desc Main
                                                                  Document     Page 16 of 71
 Debtor         Perillon Software Inc.                                                        Case number (If known)
                Name

 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Office Equipment, including servers, laptops,
            desktops, chairs, desks, etc                                               Unknown                                              Unknown



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                     $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Various IP related to the Environmental, Health
            and Safety (EHS) Software product. Value is
            based on pending Asset Purchase Agreement,
            including initial purchase price and part of
            potential earn-out.                                                        Unknown        Pending Sale                     $4,000,000.00



 61.        Internet domain names and websites
            www.perillon.com                                                                $0.00                                           Unknown



 62.        Licenses, franchises, and royalties

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                      Desc Main
                                                                  Document     Page 17 of 71
 Debtor         Perillon Software Inc.                                                        Case number (If known)
                Name

            Qliktech -- 3rd Party Licensing Agreement                                     Unknown                                                     $0.00



 63.        Customer lists, mailing lists, or other compilations
            Approximately 26 customers                                                       $0.00                                              Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                           $4,000,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                              25,000.00 -                                  0.00 =
            Shareholder Note (John Niemoller)                         Total face amount     doubtful or uncollectible amount                  $25,000.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14             Desc Main
                                                                  Document     Page 18 of 71
 Debtor         Perillon Software Inc.                                                       Case number (If known)
                Name


 78.       Total of Part 11.                                                                                                 $25,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 19-40446                       Doc 1           Filed 03/22/19 Entered 03/22/19 11:10:14                                         Desc Main
                                                                       Document     Page 19 of 71
 Debtor          Perillon Software Inc.                                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $27,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $6,795.75

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $19,084.89

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $4,000,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $25,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,077,880.64            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,077,880.64




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                               Desc Main
                                                                  Document     Page 20 of 71
 Fill in this information to identify the case:

 Debtor name         Perillon Software Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Internal Revenue Service                       Describe debtor's property that is subject to a lien               $1,800,000.00             $4,000,000.00
       Creditor's Name                                Various IP related to the Environmental,
                                                      Health and Safety (EHS) Software product.
                                                      Value is based on pending Asset Purchase
                                                      Agreement, including initial purchase price
       PO Box 37004                                   and part of potential earn-out.
       Hartford, CT 06176
       Creditor's mailing address                     Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       May 30, 2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Internal Revenue Service
       2. Kabbage, Inc.
       3. Scott Group LLC
       4. Steve Webber

 2.2   Kabbage, Inc.                                  Describe debtor's property that is subject to a lien                   $74,655.10            $4,000,000.00
       Creditor's Name                                Various IP related to the Environmental,
                                                      Health and Safety (EHS) Software product.
                                                      Value is based on pending Asset Purchase
       925B Peachtree Street NE,                      Agreement, including initial purchase price
       Suite 1688                                     and part of potential earn-out.
       Atlanta, GA 30309
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
       filingdept@cscinfo.com                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                               Desc Main
                                                                  Document     Page 21 of 71
 Debtor       Perillon Software Inc.                                                                   Case number (if know)
              Name

       Date debt was incurred                            No
       November 24, 2015                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.3   Scott Group LLC                                Describe debtor's property that is subject to a lien                      $50,000.00   $4,000,000.00
       Creditor's Name                                Various IP related to the Environmental,
                                                      Health and Safety (EHS) Software product.
                                                      Value is based on pending Asset Purchase
                                                      Agreement, including initial purchase price
       14 Cortland Ave                                and part of potential earn-out.
       Stratham, NH 03885
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.4   Steve Webber                                   Describe debtor's property that is subject to a lien                     $400,000.00      Unknown
       Creditor's Name                                Office Equipment, including servers, laptops,
                                                      desktops, chairs, desks, etc
       2824 Silverleaf Lane
       Naples, FL 34105
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
       steve@gibbethill.com                              No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Steve Webber                                   Describe debtor's property that is subject to a lien                      $25,000.00   $4,000,000.00


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                Desc Main
                                                                  Document     Page 22 of 71
 Debtor       Perillon Software Inc.                                                                   Case number (if know)
              Name

       Creditor's Name                                Various IP related to the Environmental,
                                                      Health and Safety (EHS) Software product.
                                                      Value is based on pending Asset Purchase
                                                      Agreement, including initial purchase price
       2824 Silverleaf Lane                           and part of potential earn-out.
       Naples, FL 34105
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

                                                                                                                               $2,349,655.1
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Corporation Service Company
        P.O. Box 2576                                                                                           Line   2.2
        Springfield, IL 62708




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                 Desc Main
                                                                  Document     Page 23 of 71
 Fill in this information to identify the case:

 Debtor name         Perillon Software Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           $0.00
           Beth Gallino                                              Check all that apply.
           237 Moody Street #467                                        Contingent
           Waltham, MA 02453                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           $0.00
           Daniel Druhasz                                            Check all that apply.
           8 Merrimac Drive                                             Contingent
           Pepperell, MA 01463                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   37174                               Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                              Desc Main
                                                                  Document     Page 24 of 71
 Debtor       Perillon Software Inc.                                                                          Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    $0.00
          David Rossi                                                Check all that apply.
          53 Nashua Road                                                Contingent
          Pepperell, MA 01463                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    $0.00
          Ilango Chinasamy                                           Check all that apply.
          12 Baldwin Street                                             Contingent
          Winchester, MA 01890                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    $0.00
          John Niemoller                                             Check all that apply.
          22 Nashua Road                                                Contingent
          Groton, MA 01450                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown    $0.00
          Julie Comeau                                               Check all that apply.
          819 West Street                                               Contingent
          Lunenburg, MA 01462                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                Desc Main
                                                                  Document     Page 25 of 71
 Debtor       Perillon Software Inc.                                                                          Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       Unknown      $0.00
          Karen Young                                                Check all that apply.
          24846 Hon Avenue                                              Contingent
          Laguna Hills, CA 92653                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       Unknown      $0.00
          Kimberly Sauvadon                                          Check all that apply.
          3 Vine Grove Way                                              Contingent
          Gurley, AL 35748                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       Unknown      $0.00
          Kyra Sharp                                                 Check all that apply.
          25310 E. Ottawa Drive                                         Contingent
          Aurora, CO 80016                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $250,000.00    $250,000.00
          Massachusetts Department of                                Check all that apply.
          Revenue                                                       Contingent
          Bankruptcy Unit                                               Unliquidated
          P.O. Box 9564                                                 Disputed
          Boston, MA 02114
          Date or dates debt was incurred                            Basis for the claim:
          2014 to present                                            Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                  Case 19-40446                   Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                                Desc Main
                                                                  Document     Page 26 of 71
 Debtor        Perillon Software Inc.                                                                         Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       Unknown    $0.00
            Philip Pearson                                           Check all that apply.
            30 Grogan Path                                              Contingent
            Marlborough, MA 01752                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $25,000.00
           Aaron Freedman                                                              Contingent
           69 Park Road                                                                Unliquidated
           Chelmsford, MA 01824                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Promissory Note
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $25,105.32
           Aditas LLC c/o CRE Management LLC                                           Contingent
           c/o Leader Bank                                                             Unliquidated
           PO Box 1560                                                                 Disputed
           Arlington, MA 02474-3000
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           Allete, Inc.                                                                Contingent
           30 West Superior Street                                                     Unliquidated
           Duluth, MN 55802
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Customer
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $100,000.00
           Arnold Scott                                                                Contingent
           90 Bishops Forest Drive                                                     Unliquidated
           Waltham, MA 02452                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Promissory Note
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $25,000.00
           Arnold Scott                                                                Contingent
           90 Bishops Forest Drive                                                     Unliquidated
           Waltham, MA 02452                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Promissory Note
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 27 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          AstraZeneca Pharmaceuticals LP                                        Contingent
          PO Box 15250                                                          Unliquidated
          Wilmington, DE 19850
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ball Corporation                                                      Contingent
          10 Long Peaks Drive                                                   Unliquidated
          Broomfield, CO 80021
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Banking Spectrum, Inc.                                                Contingent
          1430 Broadway, Suite 1100                                             Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $406,651.84
          Bardwell Salmon                                                       Contingent
          154 Farmers Row                                                       Unliquidated
          Groton, MA 01450                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $370,000.00
          Bardwell Salmon                                                       Contingent
          154 Farmers Row                                                       Unliquidated
          Groton, MA 01450
                                                                                Disputed
          Date(s) debt was incurred      Various
                                                                                            Estimated future compensation due per employment
                                                                             Basis for the claim:
          Last 4 digits of account number                                    agreement/contracts
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $770,000.00
          Bardwell Salmon                                                       Contingent
          154 Farmers Row                                                       Unliquidated
          Groton, MA 01450                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accrued salary
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $135,000.00
          Beaver Worldwide LLC                                                  Contingent
          154 Farmers Row                                                       Unliquidated
          Groton, MA 01450
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 28 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $40,000.00
          Bloebaum Revocable Trust                                              Contingent
          109 North Main Street                                                 Unliquidated
          Performance Place #1401                                               Disputed
          Dayton, OH 45402
                                                                             Basis for the claim:    Promissory Note
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Boral                                                                 Contingent
          200 Mansell Court East #305                                           Unliquidated
          Roswell, GA 30076
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bostik, Inc.                                                          Contingent
          11320 W. Watertown Plank Road                                         Unliquidated
          Milwaukee, WI 53226
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $50,000.00
          Brendan LeBlanc                                                       Contingent
          2 Cross Street                                                        Unliquidated
          Amherst, NH 03031                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10,000.00
          Bruce Richardson                                                      Contingent
          2400 Beacon Street #607                                               Unliquidated
          Chestnut Hill, MA 02467                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $35,000.00
          Citicorp Credit Services                                              Contingent
          c/o Retail Services                                                   Unliquidated
          P.O. Box 70921                                                        Disputed
          Charlotte, NC 28272
                                                                             Basis for the claim:    Business credit card purchases
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cleco Corporate Holdings LLC                                          Contingent
          PO Box 4387                                                           Unliquidated
          Pineville, LA 71361
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 29 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Connecticut Water Company                                             Contingent
          93 West Main Street                                                   Unliquidated
          Clinton, CT 06413
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Continental Cement Companu                                            Contingent
          10107 Highway 79                                                      Unliquidated
          Hannibal, MO 63401
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $50,000.00
          Dan & Carol Maguire                                                   Contingent
          700 Suncook Valley Highway                                            Unliquidated
          Epsom, NH 03234                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $100,000.00
          David H Benton Jr.                                                    Contingent
          3 Perigo Lane                                                         Unliquidated
          Norfolk, MA 02056                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $67,000.00
          Deborah E. Poll Trust                                                 Contingent
          8890 South Ridge Ct S.W.                                              Unliquidated
          Byron Center, MI 49315                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Denbury Onshore, LLC                                                  Contingent
          5320 Legacy Drive                                                     Unliquidated
          Plano, TX 75024
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Diamondback E&P LLC                                                   Contingent
          500 West Texas Ave Suite                                              Unliquidated
          Midland, TX 79701
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 30 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Duquesne Light Company                                                Contingent
          Accounts Payable 7-6 411 7th Avenue                                   Unliquidated
          PO Box 1920
                                                                                Disputed
          Pittsburgh, PA 15230
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          East Kentucky Power Cooperative                                       Contingent
          4775 Lexington Road                                                   Unliquidated
          Winchester, KY 40391
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $141,250.00
          Edward B Roberts Trust - 2003                                         Contingent
          300 Boylston Street #1102                                             Unliquidated
          Boston, MA 02116                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $191,500.00
          Edwin Wallace                                                         Contingent
          100 Summer Street, Floor 30                                           Unliquidated
          Boston, MA 02110                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $144,500.00
          Eric Pedersen                                                         Contingent
          521 High Rock Street                                                  Unliquidated
          Needham, MA 02492                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Faurecia Automotive Interior, Inc.                                    Contingent
          PO Box 2214557                                                        Unliquidated
          Auburn Hills, MI 48321
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Flexcon                                                               Contingent
          1 Flexcon Industrial Park                                             Unliquidated
          Spencer, MA 01562
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 31 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $54,130.00
          G. Mead Wyman                                                         Contingent
          8 Willard Street                                                      Unliquidated
          Cambridge, MA 02138                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $787.32
          GetGo Inc.                                                            Contingent
          2247 Sunnyside Drive                                                  Unliquidated
          Cedar City, UT 84720                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $31,750.00
          Harry B. Silverman                                                    Contingent
          42 Grey Lane                                                          Unliquidated
          Lynnfield, MA 01940                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,000.00
          Ilango Chinasamy                                                      Contingent
          12 Baldwin Street                                                     Unliquidated
          Winchester, MA 01890                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,515.21
          Internap Network Services                                             Contingent
          Dept. 0526                                                            Unliquidated
          PO Box 120526                                                         Disputed
          Dallas, TX 75312
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $56,135.42
          James Donnelly                                                        Contingent
          285 Salisbury Street                                                  Unliquidated
          Worcester, MA 01609                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $25,000.00
          Janet & Jim Giebutowski                                               Contingent
          17 Columbine Road                                                     Unliquidated
          Weston, MA 02493                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 32 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $197,500.00
          Joseph Hoffman                                                        Contingent
          47 Windsor Road                                                       Unliquidated
          North Haven, CT 06473                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $111,620.00
          Karl Theodor Krantz Revocable Trust                                   Contingent
          6 Storybrook Lane                                                     Unliquidated
          Amherst, NH 03031                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $100,000.00
          Lee B. Hurd                                                           Contingent
          830 E Camino Corrida                                                  Unliquidated
          Tucson, AZ 85704                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $68,977.00
          Levine, Katz, Nannis & Solomon, P.C.                                  Contingent
          29 Crafts Street Suite 510                                            Unliquidated
          Newton, MA 02458                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Matrix Service Company                                                Contingent
          5100 E. Skelly Drive                                                  Unliquidated
          Tulsa, OK 74135
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          McNamara Contracting Inc.                                             Contingent
          16700 Chippendale Ave                                                 Unliquidated
          Rosemount, MN 55068
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $139,831.82
          Morse, Barnes-Brown                                                   Contingent
          CityPoint 230 Third Avenue 4th Floor                                  Unliquidated
          Waltham, MA 02451                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 10 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 33 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          National Fuel Gas Supply Corp                                         Contingent
          Accounts Payable                                                      Unliquidated
          6363 Main Street
                                                                                Disputed
          Buffalo, NY 14221
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Naudon & Allister                                                     Contingent
          1430 Broadway #1100                                                   Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Nevada Power Company dba NV Energy                                    Contingent
          Accounts Payable - S4A60                                              Unliquidated
          P.O. Box 10100
                                                                                Disputed
          Reno, NV 89520
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          NGUSA Service Company                                                 Contingent
          Accounts Payable Department C-1                                       Unliquidated
          300 Erie Blvd West
                                                                                Disputed
          Reno, NV 89520
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $100,000.00
          Norman Robertson                                                      Contingent
          179 Main Street                                                       Unliquidated
          Groton, MA 01450                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Palo Alto Research Center Incorporation                               Contingent
          3333 Coyote Hill Road                                                 Unliquidated
          Palo Alto, CA 94304
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $75,000.00
          Paul Wing                                                             Contingent
          10 Park Place                                                         Unliquidated
          Delmar, NY 12054                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 11 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 34 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          PC Connection Sales Corp                                              Contingent
          PO Box 536472                                                         Unliquidated
          Pittsburgh, PA 15253                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Perdure Petroleum LLC                                                 Contingent
          12012 Wickchester Lane, Suite 600                                     Unliquidated
          Houston, TX 77079
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10,000.00
          Peter Barnes-Brown                                                    Contingent
          719 Webster Street                                                    Unliquidated
          Needham, MA 02492                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $66,150.00
          Philip Pearson                                                        Contingent
          30 Grogan Path                                                        Unliquidated
          Marlborough, MA 01752                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $449.00
          Precision Corporate Services                                          Contingent
          PO Box 960141                                                         Unliquidated
          Boston, MA 02196                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,558.34
          QlikTech Inc.                                                         Contingent
          25686 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $25,000.00
          Robert Anderson                                                       Contingent
          270 Whiley Road                                                       Unliquidated
          Groton, MA 01450                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 12 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 35 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $185,000.00
          Scott Group                                                           Contingent
          90 Bishops Forest Drive                                               Unliquidated
          Waltham, MA 02452                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $25,000.00
          Sidney Mandel                                                         Contingent
          1001 Avenue of the Americas, 10th Floor                               Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tennant Company                                                       Contingent
          701 Lilac Drive                                                       Unliquidated
          Minneapolis, MN 55422
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tesco Corporation                                                     Contingent
          3993 West Sam Houston Parkway                                         Unliquidated
          Houston, TX 77043
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tokai Carbon CB                                                       Contingent
          201 Main Street                                                       Unliquidated
          Fort Worth, TX 76102
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $31,250.00
          Tony Haskins                                                          Contingent
          1373 Kessler Ave                                                      Unliquidated
          Waterford, MI 48328                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Unisea Inc.                                                           Contingent
          15400 NE 90th Street                                                  Unliquidated
          PO Box 97019
                                                                                Disputed
          Redmond, WA 98073
          Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 13 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                          Desc Main
                                                                  Document     Page 36 of 71
 Debtor       Perillon Software Inc.                                                                  Case number (if known)
              Name

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $475.17
           Verizon                                                              Contingent
           PO Box 1100                                                          Unliquidated
           Albany, NY 12250                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.70      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Westar Energy                                                        Contingent
           818 S. Kansas Ave.                                                   Unliquidated
           Topeka, KS 66612
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Customer
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.71      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $1,750,000.00
           William Salmon Trust                                                 Contingent
           1112 Pleasant Grove Road                                             Unliquidated
           Locust Grove, VA 22508                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      250,000.00
 5b. Total claims from Part 2                                                                            5b.   +    $                    5,749,136.44

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        5,999,136.44




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                      Desc Main
                                                                  Document     Page 37 of 71
 Fill in this information to identify the case:

 Debtor name         Perillon Software Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Commercial Lease
              lease is for and the nature of              (expired)
              the debtor's interest

                  State the term remaining                Month to Month
                                                                                       Eastern Continental Mgmt
              List the contract number of any                                          P.O. Box 204
                    government contract                                                East Walpole, MA 02032


 2.2.         State what the contract or                  Equipment Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                             Presidio Networked Solutions
                                                                                       Attn: Pat MacGibbon
              List the contract number of any                                          10 Sixth Road
                    government contract                                                Woburn, MA 01801


 2.3.         State what the contract or                  Notice Purposes Only
              lease is for and the nature of              on VAR Technology
              the debtor's interest                       Lease (potential
                                                          assignee) Contract No.
                                                          520-0004889-000
                  State the term remaining
                                                                                       U.S. Bank Equipment Finance
              List the contract number of any                                          1005 Convention Plaza
                    government contract                                                Saint Louis, MO 63101


 2.4.         State what the contract or                  Financing Lease ($1.00
              lease is for and the nature of              buyout) of Unitrends
              the debtor's interest                       Recovery Appliance
                                                          Unit
                  State the term remaining                34 Months
                                                                                       VAR Technology Finance
              List the contract number of any                                          2330 Interstate 30
                    government contract                                                Mesquite, TX 75150




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                  Desc Main
                                                                  Document     Page 38 of 71
 Fill in this information to identify the case:

 Debtor name         Perillon Software Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Bardwell Salmon                   154 Farmers Row                                   Kabbage, Inc.                      D   2.2
                                               Groton, MA 01450                                                                     E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                              Desc Main
                                                                  Document     Page 39 of 71


 Fill in this information to identify the case:

 Debtor name         Perillon Software Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $222,575.00
       From 1/01/2019 to Filing Date                                                                        Gross Sales through
                                                                                                   Other    February


       For prior year:                                                                             Operating a business                             $1,474,377.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Gross Sales


       For year before that:                                                                       Operating a business                             $1,470,683.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    Gross Sales

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 19-40446                   Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                   Desc Main
                                                                  Document     Page 40 of 71
 Debtor       Perillon Software Inc.                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Exhibit 3, attached                                     Various                            Unknown                 Secured debt
                                                                           Dates                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Exhibit 4, attached                                     Various                            Unknown
                                                                           Dates

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                  Case 19-40446                   Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                   Desc Main
                                                                  Document     Page 41 of 71
 Debtor        Perillon Software Inc.                                                                       Case number (if known)




           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.                                                                                                                   2/14/2019
                                                                                                                               ($20,000)
                                                                     $40,000 total payment: $30,710 for                        and
                 Madoff & Khoury LLP                                 prepetition services; $1,717 filing fee;                  2/28/2019
                                                                     $7,573 retainer.                                          ($20,000)                $40,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers          Total amount or
                                                                                                                         were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer         Total amount or
                Address                                          payments received or debts paid in exchange                was made                       value

 Part 7:       Previous Locations

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                             Desc Main
                                                                  Document     Page 42 of 71
 Debtor      Perillon Software Inc.                                                                     Case number (if known)



14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Perillon Software Corp. 401(k), administered by American                                   EIN:
                    Corp.

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                           Desc Main
                                                                  Document     Page 43 of 71
 Debtor      Perillon Software Inc.                                                                     Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                  Desc Main
                                                                  Document     Page 44 of 71
 Debtor      Perillon Software Inc.                                                                     Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Julie Comeau                                                                                                               2005 - present
                    33 Nagog Park
                    Acton, MA 01720

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Cority
                    Ontario, Canada

       26d.2.       EcoIntense
                    Germany

       26d.3.       Riskonnect
                    GA

       26d.4.       Harris Computer Corporation
                    Ontario Canada

       26d.5.       Thomson Reuters Corporation
                    NY

       26d.6.       KPA, LLC
                    CO

       26d.7.       Simplify Compliance Holdings LLC
                    TN




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                              Desc Main
                                                                  Document     Page 45 of 71
 Debtor      Perillon Software Inc.                                                                     Case number (if known)



       Name and address
       26d.8.       DEKRA e.V.
                    Germany

       26d.9.       CIVC Partners, L.P.
                    IL

       26d.10.      Thoma Bravo, LLC
                    IL

       26d.11.      Valsoft Corporation
                    Quebec, Canada

       26d.12.      K1 Investment Management, LLC
                    CA


27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Bardwell Salmon                                33 Nagog Park                                       CEO, Director                         12.9 percent
                                                      Acton, MA 01720

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Niemoller                                 33 Nagog Park                                       President, Director                   7.4 percent
                                                      Acton, MA 01720



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                            Desc Main
                                                                  Document     Page 46 of 71
 Debtor      Perillon Software Inc.                                                                     Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 John Niemoller
       .    22 Nashua Road
               Groton, MA 01450                                  Payroll                                                 Semi-Monthly      See SOFA #4

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Perillon Software 401(k)                                                                                   EIN:


 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 22, 2019

 /s/ Bardwell C. Salmon                                                    Bardwell C. Salmon
 Signature of individual signing on behalf of the debtor                   Printed name

 Position or relationship to debtor         Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 19-40446     Doc 1     Filed 03/22/19 Entered 03/22/19 11:10:14                 Desc Main
                                              Perillon
                                              Document Software    Inc
                                                           Page 47 of 71

                                                       CHECK DETAIL
                                            December 1, 2018 - February 25, 2019


DATE          TRANSACTION TYPE             NUM NAME                                MEMO/DESCRIPTION          CLR    AMOUNT
Cash - Silicon Valley Bank
 12/01/2018 Check                          4404 Davis & Davis, P.C.                                                 -5,500.00
                                                                                                                    5,500.00


 12/01/2018 Check                          4405 James Jensen                       Gross $17,000.00                -14,489.58
                                                                                                                   -14,489.58


 12/03/2018 Check                   2017-1455 CitiBusiness Card                                                     -1,000.00
                                                                                                                    -1,000.00


 12/03/2018 Bill Payment (Check)    2017-1456 Hubspot, Inc.                                                         -4,462.50
                                                                                                                    -4,462.50


 12/03/2018 Bill Payment (Check)    2017-1457 Gardner & Rosenberg P.C.                                              -2,772.01
                                                                                                                    -2,772.01


 12/04/2018 Bill Payment (Check)    2017-1460 The Corum Group Ltd                                                   -9,000.00
                                                                                                                    -9,000.00


 12/04/2018 Bill Payment (Check)    2017-1461 Bardwell C. Salmon                                                    -1,190.00
                                                                                                                    -1,190.00


 12/04/2018 Check                   2017-1462 CitiBusiness Card                                                     -1,000.00
                                                                                                                    -1,000.00


 12/06/2018 Bill Payment (Check)    2017-1463 John Niemoller                                                         -519.65
                                                                                                                     -519.65


 12/06/2018 Check                   2017-1464 CitiBusiness Card                                                     -1,000.00
                                                                                                                    -1,000.00


 12/07/2018 Check                   2017-1465 CitiBusiness Card                                                     -1,000.00
                                                                                                                    -1,000.00


 12/10/2018 Bill Payment (Check)           4408 Risk Strategies Company                                              -404.00
                                                                                                                     -404.00


 12/10/2018 Bill Payment (Check)           4407 Morse, Barnes-Brown                                                -10,000.00
                                                                                                                   -10,000.00


 12/10/2018 Check                          4406 Arnold Scott                       LOC interest                     -3,000.00
                                                                                                                    3,000.00


 12/12/2018 Check                   2017-1467 IPFS Corporation                     D&O insurance                    -1,195.08
                                                                                                                    1,195.08


 12/13/2018 Bill Payment (Check)    2017-1469 Blue Cross Blue Shield of                                             -9,743.63


                                            Monday, February 25, 2019 12:47 PM GMT-8                                     1/8
               Case 19-40446       Doc 1     Filed 03/22/19        Entered 03/22/19 11:10:14 Desc Main
DATE        TRANSACTION TYPE               NUMDocument
                                               NAME               Page 48 of 71MEMO/DESCRIPTION     CLR          AMOUNT
                                                 Massachuse
                                                                                                                 -9,743.63


 12/14/2018 Check                          4413 Julie Comeau                       PPE 12/15/18                  -3,096.01
                                                                                                                 3,096.01


 12/14/2018 Check                          4409 Daniel Drahusz                     PPE 12/15/18                  -4,698.93
                                                                                                                 4,698.93


 12/14/2018 Check                          4412 Ilango Chinnasamy                  PPE 12/15/18                  -3,813.30
                                                                                                                 3,813.30


 12/14/2018 Bill Payment (Check)           4410 David Rossi                                                        -50.00
                                                                                                                   -50.00


 12/14/2018 Check                          4411 David Rossi                        PPE 12/15/18                  -2,676.38
                                                                                                                 2,676.38


 12/14/2018 Check                          4414 Philip K. Pearson                  PPE 12/15/18                  -2,961.25
                                                                                                                 2,961.25


 12/14/2018 Bill Payment (Check)    2017-1468 Verizon                                                             -478.15
                                                                                                                  -478.15


 12/14/2018 Check                   2017-1470 Bardwell C. Salmon                                                 -5,000.00
                                                                                                                 -5,000.00


 12/14/2018 Check                          4418 Federal Express                    invoice 462520845               -41.32
                                                                                                                    41.32


 12/15/2018 Bill Payment (Check)    2017-1472 Kyra Sharp                                                         -2,317.09
                                                                                                                 -2,317.09


 12/15/2018 Check                                John Niemoller                    PPE 12/31/18                  -7,234.91
                                                                                                                 7,234.91


 12/17/2018 Check                   2017-1471 The Hartford                                                        -502.38
                                                                                                                   502.38


 12/17/2018 Bill Payment (Check)    2017-1473 Christine Lellis LLC                                               -3,000.00
                                                                                                                 -3,000.00


 12/18/2018 Bill Payment (Check)    2017-1474 Internap Network Services                                          -2,448.71
                                                                                                                 -2,448.71


 12/18/2018 Check                   2017-1475 John Niemoller                       Geosyntec (balance due from   -1,737.13
                                                                                   overpayment of prior bonus
                                                                                   balance
                                                                                                                 -1,737.13


 12/20/2018 Bill Payment (Check)    2017-1476 Aditas LLC C/0 CRE                                                 -5,422.50
                                              Management LLC
                                                                                                                 -5,422.50



                                            Monday, February 25, 2019 12:47 PM GMT-8                                  2/8
               Case 19-40446       Doc 1     Filed 03/22/19        Entered 03/22/19 11:10:14 Desc Main
DATE        TRANSACTION TYPE               NUMDocument
                                               NAME               Page 49 of 71MEMO/DESCRIPTION     CLR         AMOUNT


 12/20/2018 Bill Payment (Check)           4417 Morse, Barnes-Brown                                            -10,000.00
                                                                                                               -10,000.00


 12/20/2018 Check                          4415 Julie Comeau                       PPE 12/15/18                  -263.00
                                                                                                                  263.00


 12/20/2018 Bill Payment (Check)           4416 Mariah Comeau                                                    -216.00
                                                                                                                 -216.00


 12/20/2018 Check                   2017-1477 John Niemoller                       tax rate change 1/1-12/20    -1,533.70
                                                                                                                -1,533.70


 12/21/2018 Check                   2017-1478 Poland Springs                                                       -10.61
                                                                                                                   10.61


 12/21/2018 Bill Payment (Check)    2017-1479 John Niemoller                                                     -925.00
                                                                                                                 -925.00


 12/26/2018 Check                   2017-1480 CitiBusiness Card                                                  -100.00
                                                                                                                 -100.00


 12/27/2018 Check                   2017-1481 CitiBusiness Card                                                 -2,650.00
                                                                                                                -2,650.00


 12/31/2018 Check                   2017-1482 Massachusetts Department of                                       -3,000.00
                                              Revenue
                                                                                                                -3,000.00


 12/31/2018 Check                   2017-1483 CitiBusiness Card                                                  -250.00
                                                                                                                 -250.00


 12/31/2018 Check                   2017-1484 John Niemoller                       PPE 12/31/18                 -7,234.91
                                                                                                                7,234.91


 12/31/2018 Check                          4422 Julie Comeau                       PPE 12/31/18                 -3,036.01
                                                                                                                3,036.01


 12/31/2018 Check                          4419 Daniel Drahusz                     PPE 12/31/18                 -4,698.93
                                                                                                                4,698.93


 12/31/2018 Check                          4421 Ilango Chinnasamy                  PPE 12/31/18                 -3,813.30
                                                                                                                3,813.30


 12/31/2018 Check                          4423 Philip K. Pearson                  PPE 12/31/18                 -2,961.25
                                                                                                                2,961.25


 12/31/2018 Check                          4420 David Rossi                        PPE 12/31/18                 -2,676.38
                                                                                                                2,676.38


 12/31/2018 Check                          4426 James Jensen                       Gross $15625.00             -14,358.46
                                                                                                               -14,358.46




                                            Monday, February 25, 2019 12:47 PM GMT-8                                 3/8
               Case 19-40446       Doc 1     Filed 03/22/19        Entered 03/22/19 11:10:14 Desc Main
DATE        TRANSACTION TYPE               NUMDocument
                                               NAME               Page 50 of 71MEMO/DESCRIPTION     CLR    AMOUNT
 12/31/2018 Check                          4427 Davis & Davis, P.C.                                       -12,375.00
                                                                                                          12,375.00


 01/03/2019 Check                   2017-1485 CitiBusiness Card                                             -500.00
                                                                                                            -500.00


 01/08/2019 Check                   2017-1487 CitiBusiness Card                                             -500.00
                                                                                                            -500.00


 01/14/2019 Check                   2017-1488 CitiBusiness Card                                             -500.00
                                                                                                            -500.00


 01/14/2019 Check                   2017-1489 CitiBusiness Card                                             -500.00
                                                                                                            -500.00


 01/15/2019 Check                   2017-1490 CitiBusiness Card                                             -500.00
                                                                                                            -500.00


 01/15/2019 Check                   2017-1491 Bardwell C. Salmon                                           -5,000.00
                                                                                                           -5,000.00


 01/15/2019 Check                   2017-1492 CitiBusiness Card                                             -600.00
                                                                                                            -600.00


 01/15/2019 Check                          4431 Julie Comeau                       PPE 01/15/19            -3,136.01
                                                                                                           3,136.01


 01/15/2019 Check                          4428 Daniel Drahusz                     PPE 01/15/19            -4,713.14
                                                                                                           4,713.14


 01/15/2019 Check                          4430 Ilango Chinnasamy                  PPE 01/15/19            -4,281.56
                                                                                                           4,281.56


 01/15/2019 Check                          4429 David Rossi                        PPE 01/15/19            -2,684.22
                                                                                                           2,684.22


 01/15/2019 Check                          4432 Philip K. Pearson                  PPE 01/15/19            -3,034.11
                                                                                                           3,034.11


 01/15/2019 Check                   2017-1493 John Niemoller                       PPE 01/15/19            -6,697.70
                                                                                                           6,697.70


 01/16/2019 Check                   2017-1494 CitiBusiness Card                                             -500.00
                                                                                                            -500.00


 01/17/2019 Check                   2017-1495 The Hartford                                                 -2,001.45
                                                                                                           2,001.45


 01/17/2019 Check                   2017-1496 Bardwell C. Salmon                                           -5,300.00
                                                                                                           -5,300.00


 01/18/2019 Bill Payment (Check)    2017-1497 Internap Network Services                                    -2,514.23
                                                                                                           -2,514.23


                                            Monday, February 25, 2019 12:47 PM GMT-8                            4/8
               Case 19-40446       Doc 1     Filed 03/22/19        Entered 03/22/19 11:10:14 Desc Main
DATE        TRANSACTION TYPE               NUMDocument
                                               NAME               Page 51 of 71MEMO/DESCRIPTION     CLR    AMOUNT


 01/18/2019 Check                   2017-1498 U.S. Bank Equipment Finance                                  -1,400.00
                                                                                                           -1,400.00


 01/18/2019 Bill Payment (Check)    2017-1499 The Corum Group Ltd                                          -3,433.61
                                                                                                           -3,433.61


 01/18/2019 Bill Payment (Check)    2017-1500 QlikTech Inc.                                                -1,168.75
                                                                                                           -1,168.75


 01/18/2019 Bill Payment (Check)    2017-1501 Blue Cross Blue Shield of                                   -11,637.94
                                              Massachuse
                                                                                                          -11,637.94


 01/18/2019 Check                   2017-1502 IPFS Corporation                     D&O insurance           -1,195.08
                                                                                                           1,195.08


 01/18/2019 Check                   2017-1503 John Niemoller                                               -5,000.00
                                                                                                           -5,000.00


 01/20/2019 Bill Payment (Check)    2017-1525 Blue Cross Blue Shield of                                   -11,637.94
                                              Massachuse
                                                                                                          -11,637.94


 01/22/2019 Bill Payment (Check)    2017-1504 Verizon                                                       -963.97
                                                                                                            -963.97


 01/22/2019 Check                   2017-1505 U.S. Bank Equipment Finance                                  -1,400.00
                                                                                                           -1,400.00


 01/22/2019 Bill Payment (Check)    2017-1506 Aditas LLC C/0 CRE                                           -5,422.50
                                              Management LLC
                                                                                                           -5,422.50


 01/22/2019 Bill Payment (Check)    2017-1507 QlikTech Inc.                                                 -973.96
                                                                                                            -973.96


 01/22/2019 Bill Payment (Check)           4434 GetGo Inc                                                   -393.66
                                                                                                            -393.66


 01/22/2019 Bill Payment (Check)           4435 Mariah Comeau                                               -175.50
                                                                                                            -175.50


 01/22/2019 Bill Payment (Check)           4433 Dan Baldino                                                   -90.00
                                                                                                              -90.00


 01/25/2019 Check                                Aditas LLC C/0 CRE                                        -1,129.27
                                                 Management LLC
                                                                                   cleaning Nov-Jan        1,129.27


 01/25/2019 Bill Payment (Check)                 Bardwell C. Salmon                                        -1,434.04
                                                                                                           -1,434.04




                                            Monday, February 25, 2019 12:47 PM GMT-8                            5/8
               Case 19-40446       Doc 1     Filed 03/22/19        Entered 03/22/19 11:10:14 Desc Main
DATE        TRANSACTION TYPE               NUMDocument
                                               NAME               Page 52 of 71MEMO/DESCRIPTION     CLR   AMOUNT
 01/28/2019 Bill Payment (Check)    2017-1508 Christine Lellis LLC                                        -3,000.00
                                                                                                          -3,000.00


 01/30/2019 Check                   2017-1509 Massachusetts Department of                                 -3,000.00
                                              Revenue
                                                                                                          -3,000.00


 01/31/2019 Check                                John Niemoller                    PPE 01/15/19           -6,697.70
                                                                                                          6,697.70


 01/31/2019 Check                          4440 Julie Comeau                       PPE 01/31/19           -3,136.01
                                                                                                          3,136.01


 01/31/2019 Check                          4439 Ilango Chinnasamy                  PPE 01/31/19           -4,281.56
                                                                                                          4,281.56


 01/31/2019 Check                          4436 Daniel Drahusz                     PPE 01/31/19           -4,713.14
                                                                                                          4,713.14


 01/31/2019 Check                          4441 Philip K. Pearson                  PPE 01/31/19           -3,034.11
                                                                                                          3,034.11


 01/31/2019 Bill Payment (Check)           4437 David Rossi                                                -100.00
                                                                                                           -100.00


 01/31/2019 Check                          4438 David Rossi                        PPE 01/31/19           -2,684.22
                                                                                                          2,684.22


 01/31/2019 Check                   2017-1510 CitiBusiness Card                                            -250.00
                                                                                                           -250.00


 01/31/2019 Bill Payment (Check)    2017-1517 Kimberly Sauvadon                                           -1,554.65
                                                                                                          -1,554.65


 01/31/2019 Bill Payment (Check)    2017-1518 Kyra Sharp                                                  -1,718.06
                                                                                                          -1,718.06


 01/31/2019 Bill Payment (Check)    2017-1519 Karen Young                                                  -300.00
                                                                                                           -300.00


 02/01/2019 Check                   2017-1512 CitiBusiness Card                                            -500.00
                                                                                                           -500.00


 02/01/2019 Check                   2017-1513 John Niemoller                                              -5,000.00
                                                                                                          -5,000.00


 02/04/2019 Check                   2017-1514 CitiBusiness Card                                            -500.00
                                                                                                           -500.00


 02/04/2019 Bill Payment (Check)    2017-1515 John Niemoller                                               -925.00
                                                                                                           -925.00


 02/04/2019 Check                   2017-1516 John Niemoller                                              -3,045.58



                                            Monday, February 25, 2019 12:47 PM GMT-8                           6/8
               Case 19-40446       Doc 1     Filed 03/22/19        Entered 03/22/19 11:10:14 Desc Main
DATE        TRANSACTION TYPE               NUMDocument
                                               NAME               Page 53 of 71MEMO/DESCRIPTION     CLR    AMOUNT
                                                                                                           -3,045.58


 02/04/2019 Bill Payment (Check)           4442 Alkon & Levine, P.C.                                        -250.00
                                                                                                            -250.00


 02/04/2019 Check                          4443 Federal Express                                               -49.55
                                                                                                              49.55


 02/04/2019 Bill Payment (Check)           4445 GetGo Inc                                                   -393.66
                                                                                                            -393.66


 02/04/2019 Bill Payment (Check)           4446 Internap Network Services                                  -2,513.69
                                                                                                           -2,513.69


 02/04/2019 Bill Payment (Check)    2017-1520 Aditas LLC C/0 CRE                                           -5,422.50
                                              Management LLC
                                                                                                           -5,422.50


 02/04/2019 Bill Payment (Check)    2017-1521 Hubspot, Inc.                                                -4,590.00
                                                                                                           -4,590.00


 02/04/2019 Bill Payment (Check)    2017-1522 The Corum Group Ltd                                          -1,686.50
                                                                                                           -1,686.50


 02/04/2019 Bill Payment (Check)           4444 EUEC                                                       -2,995.00
                                                                                                           -2,995.00


 02/05/2019 Check                                CitiBusiness Card                                          -250.00
                                                                                                            -250.00


 02/06/2019 Bill Payment (Check)                 Beaver Worldwide LLC                                      -5,000.00
                                                                                                           -5,000.00


 02/06/2019 Check                   2017-1523 IPFS Corporation                     D&O insurance           -1,195.08
                                                                                                           1,195.08


 02/08/2019 Check                   2017-1524 CitiBusiness Card                                             -500.00
                                                                                                            -500.00


 02/11/2019 Bill Payment (Check)    2017-1526 Blue Cross Blue Shield of                                   -11,637.94
                                              Massachuse
                                                                                                          -11,637.94


 02/11/2019 Bill Payment (Check)           4447 Dan Baldino                                                 -160.00
                                                                                                            -160.00


 02/12/2019 Check                          4448 Iron Mountain Intellectual                                 -2,100.00
                                                Property Man
                                                                                   Escrow fees             2,100.00


 02/13/2019 Bill Payment (Check)    2017-1527 Bardwell C. Salmon                                           -7,200.00
                                                                                                           -7,200.00




                                            Monday, February 25, 2019 12:47 PM GMT-8                            7/8
               Case 19-40446       Doc 1     Filed 03/22/19        Entered 03/22/19 11:10:14 Desc Main
DATE        TRANSACTION TYPE               NUMDocument
                                               NAME               Page 54 of 71MEMO/DESCRIPTION     CLR            AMOUNT
 02/14/2019 Check                          4454 Madoff & Khoury LLP                                               -20,000.00
                                                                                                                  20,000.00


 02/15/2019 Check                          4452 Julie Comeau                       PPE 02/15/19                    -3,136.01
                                                                                                                   3,136.01


 02/15/2019 Check                          4451 Ilango Chinnasamy                  PPE 02/15/19                    -4,281.56
                                                                                                                   4,281.56


 02/15/2019 Check                          4449 Daniel Drahusz                     PPE 02/15/19                    -4,713.14
                                                                                                                   4,713.14


 02/15/2019 Check                          4453 Philip K. Pearson                  PPE 02/15/19                    -3,034.11
                                                                                                                   3,034.11


 02/15/2019 Check                          4450 David Rossi                        PPE 2/15/19                     -2,684.22
                                                                                                                   2,684.22


 02/19/2019 Bill Payment (Check)                 Gardner & Rosenberg P.C.                                           -924.20
                                                                                                                    -924.20


 02/19/2019 Check                          4455 Daniel Drahusz                     amount due for FICA max 2018    -1,545.94
                                                                                                                   1,545.94


 02/19/2019 Check                   2017-1528 John Niemoller                                                          -75.19
                                                                                                                      -75.19


 02/20/2019 Check                   2017-1529 Poland Springs                                                          -98.74
                                                                                                                      98.74


 02/20/2019 Check                   2017-1530 CitiBusiness Card                                                     -500.00
                                                                                                                    -500.00


 02/22/2019 Bill Payment (Check)    2017-1531 Christine Lellis LLC                                                 -3,000.00
                                                                                                                   -3,000.00


 02/22/2019 Bill Payment (Check)    2017-1532 Beaver Worldwide LLC                                                 -5,000.00
                                                                                                                   -5,000.00




                                            Monday, February 25, 2019 12:47 PM GMT-8                                    8/8
                                  Case 19-40446            Doc 1    Filed 03/22/19 Entered 03/22/19 11:10:14                       Desc Main
                                                                     Document     Page 55 of 71

                 A                    B                C               D                   E                                         F                                    G
1                                                                       Perillon Software Inc
 2                                                                          Check Detail
 3                                                                    March 1, 2018 - February 25, 2019
 4
 5                                  Date      Transaction Type       Num                Name                               Memo/Description                            Amount
 6   Cash - Silicon Valley Bank
 7                                03/08/2018 Bill Payment (Check)   2017-1216 John Niemoller        executive allowance                                                  -925.00
 8                                03/09/2018 Bill Payment (Check)          4198 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -580.00
 9                                03/15/2018 Check                  2017-1222 John Niemoller        PPE 3/15/18                                                         -6,615.11
10                                03/15/2018 Bill Payment (Check)          4181 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -720.00

11                                03/23/2018 Bill Payment (Check)   2017-1230 John Niemoller        executive allowance                                                  -925.00
12                                03/29/2018 Bill Payment (Check)          4185 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -320.00

13                                03/30/2018 Check                  2017-1234 John Niemoller        PPE 3/31/18                                                         -6,615.11
14                                03/30/2018 Bill Payment (Check)   2017-1235 Beaver Worldwide LLC Bard Salmon consulting firm                                          -5,000.00

15                                04/11/2018 Check                  2017-1243 John Niemoller        Q1CY18 bonus payment                                               -10,000.00

16                                04/16/2018 Check                  2017-1255 John Niemoller        PPE 4/15/18                                                         -6,615.11
17                                04/16/2018 Bill Payment (Check)          4197 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -520.00

18                                04/25/2018 Bill Payment (Check)          4207 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -340.00
19                                04/26/2018 Check                              John Niemoller      bonus                                                               -5,000.00
20                                04/30/2018 Check                  2017-1260 John Niemoller        PPE 4/30/18                                                         -6,272.73
21                                04/30/2018 Bill Payment (Check)   2017-1261 John Niemoller        executive allowance                                                  -925.00
22                                05/07/2018 Bill Payment (Check)          4208 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -860.00
23                                05/15/2018 Check                  2017-1276 John Niemoller        PPE 5/15/18                                                         -6,272.73

24                                05/17/2018 Bill Payment (Check)          4219 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -790.00

25                                05/23/2018 Bill Payment (Check)          4224 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -500.00
26                                05/31/2018 Check                  2017-1296 John Niemoller        PPE 5/31/18                                                         -6,272.73
27                                05/31/2018 Bill Payment (Check)          4234 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -600.00
28                                05/31/2018 Check                         4237 John Niemoller      executive allowance net of personal charges on corp credit card      -497.00

29                                05/31/2018 Check                         4238 Eric Niemoller      son of John Neimoller. Part time Business Development contractor     -472.50

30                                06/07/2018 Bill Payment (Check)          4244 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -260.00
31                                06/07/2018 Bill Payment (Check)          4242 Eric Niemoller      son of John Neimoller. Part time Business Development contractor     -367.50

32                                06/14/2018 Bill Payment (Check)          4251 Jack Niemoller      son of John Neimoller. Part time Business Development contractor     -410.00

33                                06/14/2018 Bill Payment (Check)          4249 Eric Niemoller      son of John Neimoller. Part time Business Development contractor     -262.50
         Case 19-40446            Doc 1    Filed 03/22/19 Entered 03/22/19 11:10:14                      Desc Main
                                            Document     Page 56 of 71

     A       B                C               D                   E                                        F                                   G
34       06/15/2018 Check                  2017-1304 John Niemoller       PPE 06/15/18                                                       -6,272.73

35       06/21/2018 Bill Payment (Check)          4258 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -315.00
36       06/25/2018 Bill Payment (Check)          4262 John Niemoller     executive allowance net of personal charges on corp credit card     -855.78

37       06/28/2018 Bill Payment (Check)          4268 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -242.50

38       06/28/2018 Bill Payment (Check)          4270 Jack Niemoller     son of John Neimoller. Part time Business Development contractor    -260.00
39       06/29/2018 Check                  2017-1322 John Niemoller       bonus                                                              -5,000.00
40       06/30/2018 Check                              John Niemoller     PPE 06/30/18                                                       -6,272.73
41       07/05/2018 Bill Payment (Check)          4280 Jack Niemoller     son of John Neimoller. Part time Business Development contractor    -400.00
42       07/05/2018 Bill Payment (Check)          4279 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -525.00
43       07/15/2018 Check                  2017-1355 John Niemoller       PPE 07/15/18                                                       -6,272.73

44       07/16/2018 Bill Payment (Check)          4286 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -477.50
45       07/16/2018 Bill Payment (Check)          4291 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -122.50

46       07/26/2018 Bill Payment (Check)          4296 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -690.00
47       07/26/2018 Bill Payment (Check)          4298 Jack Niemoller     son of John Neimoller. Part time Business Development contractor    -240.00

48       07/27/2018 Check                  2017-1341 John Niemoller       bonus payment                                                      -2,000.00

49       07/30/2018 Bill Payment (Check)          4310 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -580.00
50       07/31/2018 Bill Payment (Check)   2017-1345 John Niemoller       executive allowance net of personal charges on corp credit card     -910.00

51       07/31/2018 Check                  2017-1354 John Niemoller       PPE 07/31/18                                                       -7,086.41
52       08/09/2018 Bill Payment (Check)          4313 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -550.00
53       08/15/2018 Check                              John Niemoller     PPE 8/15/18                                                        -6,679.57
54       08/16/2018 Bill Payment (Check)          4323 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -720.00
55       08/16/2018 Check                         4332 John Niemoller     bonus                                                              -3,000.00
56       08/23/2018 Bill Payment (Check)          4328 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -660.00

57       08/31/2018 Check                  2017-1373 John Niemoller       PPE 8/31/18                                                        -6,679.57

58       08/31/2018 Bill Payment (Check)   2017-1374 Bardwell C. Salmon   exec allowances/exp reimbursement                                  -3,455.00

59       09/04/2018 Check                  2017-1371 John Niemoller       bonus                                                              -2,000.00
60       09/04/2018 Bill Payment (Check)   2017-1376 John Niemoller       executive allowance net of personal charges on corp credit card     -802.80
61       09/07/2018 Bill Payment (Check)          4339 Eric Niemoller     son of John Neimoller. Part time Business Development contractor    -520.00

62       09/10/2018 Check                  2017-1380 John Niemoller       bonus                                                              -2,000.00

63       09/14/2018 Check                              John Niemoller     PPE 9/15/18                                                        -7,968.23
64       09/14/2018 Bill Payment (Check)   2017-1386 Bardwell C. Salmon                                                                      -5,155.00
65       09/28/2018 Check                  2017-1395 John Niemoller       PPE 9/30/18                                                        -7,234.91

66       10/01/2018 Bill Payment (Check)   2017-1397 John Niemoller       executive allowance                                                 -925.00
         Case 19-40446            Doc 1    Filed 03/22/19 Entered 03/22/19 11:10:14                      Desc Main
                                            Document     Page 57 of 71

     A       B                C               D                E                                           F                                   G
67       10/01/2018 Check                  2017-1398 John Niemoller         bonus payment                                                    -1,450.00

68       10/05/2018 Bill Payment (Check)   2017-1401 Beaver Worldwide LLC Bard Salmon consulting firm                                        -5,000.00
69       10/15/2018 Check                            John Niemoller         PPE 10/15/18                                                     -7,234.91

70       10/19/2018 Bill Payment (Check)   2017-1413 John Niemoller         Bonus                                                            -1,150.00

71       10/25/2018 Bill Payment (Check)   2017-1421 John Niemoller         executive allowance                                               -925.00
72       10/31/2018 Check                            John Niemoller         PPE 10/31/18                                                     -7,234.91
73       11/02/2018 Bill Payment (Check)   2017-1430 Beaver Worldwide LLC                                                                    -5,000.00
74       11/07/2018 Check                  2017-1486 Bardwell C. Salmon                                                                      -5,000.00
75       11/30/2018 Check                  2017-1453 John Niemoller         PPE 11/15/18                                                     -7,234.91
76       11/19/2018 Bill Payment (Check)   2017-1438 Bardwell C. Salmon                                                                      -2,645.92

77       11/28/2018 Bill Payment (Check)   2017-1450 Bardwell C. Salmon                                                                      -1,850.00
78       11/28/2018 Check                  2017-1451 John Niemoller         Bonus                                                            -4,000.00

79       11/30/2018 Check                            John Niemoller         PPE 11/30/18                                                     -7,234.91
80       12/04/2018 Bill Payment (Check)   2017-1461 Bardwell C. Salmon                                                                      -1,190.00

81       12/06/2018 Bill Payment (Check)   2017-1463 John Niemoller                                                                           -519.65

82       12/14/2018 Check                  2017-1470 Bardwell C. Salmon                                                                      -5,000.00
83       12/15/2018 Check                            John Niemoller         PPE 12/15/18                                                     -7,234.91

84       12/18/2018 Check                  2017-1475 John Niemoller         Geosyntec (balance due from overpayment of prior bonus balance   -1,737.13
85       12/20/2018 Check                  2017-1477 John Niemoller         tax rate change 1/1-12/20                                        -1,533.70
86       12/21/2018 Bill Payment (Check)   2017-1479 John Niemoller                                                                           -925.00
87       12/31/2018 Check                  2017-1484 John Niemoller         PPE 12/31/18                                                     -7,234.91
88       01/15/2019 Check                  2017-1491 Bardwell C. Salmon                                                                      -5,000.00
89       01/15/2019 Check                  2017-1493 John Niemoller         PPE 01/15/19                                                     -6,697.70

90       01/17/2019 Check                  2017-1496 Bardwell C. Salmon                                                                      -5,300.00

91       01/18/2019 Check                  2017-1503 John Niemoller                                                                          -5,000.00

92       01/25/2019 Bill Payment (Check)             Bardwell C. Salmon                                                                      -1,434.04
93       01/31/2019 Check                            John Niemoller         PPE 01/31/19                                                     -6,697.70
94       02/01/2019 Check                  2017-1513 John Niemoller                                                                          -5,000.00

95       02/04/2019 Bill Payment (Check)   2017-1515 John Niemoller                                                                           -925.00

96       02/04/2019 Check                  2017-1516 John Niemoller                                                                          -3,045.58
97       02/06/2019 Bill Payment (Check)             Beaver Worldwide LLC                                                                    -5,000.00
98       02/13/2019 Bill Payment (Check)   2017-1527 Bardwell C. Salmon                                                                      -7,200.00

99       2/15/2019   Check                           John Niemoller         PPE 02/15/19                                                     -6,697.70
          Case 19-40446          Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                                          Document     Page 58 of 71

      A       B              C              D                E                       F          G
100       02/19/2019 Check               2017-1528 John Niemoller                               -75.19
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                                 Desc Main
                                                                  Document     Page 59 of 71
                                                               United States Bankruptcy Court
                                                                       District of Massachusetts
 In re      Perillon Software Inc.                                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 See attached list of equity security holders



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the attached List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date 3/22/2019                                                              Signature /s/ Bardwell C. Salmon
                                                                                            Bardwell C. Salmon

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
       Case 19-40446         Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                                      Document     Page 60 of 71

Name                                    Preferred(%) Common (%)

Ain, A.                                     0.682%      0.000%
Ain, M.                                     2.677%      0.743%
Ain, R.                                     0.396%      0.000%
Allister, J                                 0.774%      0.000%
Anderson, D.                                1.662%      0.171%
Anderson, R.                                1.205%      0.000%
Ballentine, R.                              0.080%      0.095%
Barnes-Brown, P.                            1.098%      0.424%
Battaglia, A.                               1.531%      0.333%
Black, T.                                   1.046%      0.000%
Burglechner, W.                             0.240%      0.133%
Chinnasamy, I.                              0.000%      0.000%
Comeau, J.                                  0.000%      0.000%
Cravens, C.                                 0.794%      0.000%
Cummins, D.                                 1.223%      1.886%
DeCastro, E.                                0.660%      0.000%
DiPietro, M.                                0.000%      0.722%
Dittmer, D.                                 1.003%      0.000%
Donnelly, J.                                0.302%      0.000%
Drahusz, D.                                 0.000%      0.000%
Elrich, M                                   0.634%      0.000%
Foss, W.                                    0.000%      0.000%
Freedman, A                                 0.241%      0.000%
Gallino, B.
Gordon, C.                                  0.000%      0.095%
Goulder, M.                                 0.677%      0.000%
Greiner, K                                  0.000%      0.571%
Heyman, J.                                  1.177%      0.095%
Hoffman, J.                                11.542%      2.088%
Holland, T.                                 0.479%      0.095%
Hoskins                                     0.944%      0.000%
Ilyadis                                     0.957%      0.071%
Jensen, James
Johnson, D                                  0.000%      0.229%
Karl Kranz Revocable Trust                  0.604%
Keim, A.                                    0.635%      0.476%
Kimple, J.                                  1.373%      0.333%
Kirby, R.                                   2.007%      2.657%
Lapine, J.
Lawrence Academy                            0.000%      0.381%
Leahy, J.                                   0.974%      0.000%
Levine, J.                                  0.661%      0.238%
Mahoney, D.                                 0.000%      0.000%
Mandel, D.                                  0.764%      0.000%
Mandel, S.                                  1.924%      0.000%
       Case 19-40446        Doc 1    Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                                      Document     Page 61 of 71

Martin, S.                                  0.000%     0.429%
McClure, H
McConaughy, J.                              0.000%     0.286%
McGrath, J.                                 0.132%     0.000%
McGrath, T                                  0.606%     0.190%
McGuire, C&D                                0.363%     0.000%
Meduski, R.                                 1.268%     0.000%
Mesches, P.                                 0.650%     0.000%
Milsted, E.                                 0.650%     0.000%
Morrison, M.                                2.631%     0.000%
Morse, Barnes-Brown & Pendleton, P.C.       0.000%     0.114%
Naudon, C                                   1.998%     0.171%
Needham, G.                                 0.330%     0.000%
Niemoller, J.                               0.014%    19.049%
Niemoller, J.F.                             0.451%     0.000%
Niemoller, L.                               0.451%     0.000%
Pearson, P.                                 0.000%     0.000%
Peck, R.                                    0.345%     0.238%
Pedersen, E.                                1.993%     0.286%
Pomeroy, D                                  0.000%     1.429%
Poole,                                      0.335%     0.238%
Potmeyer, K.                                0.000%     1.429%
Quiff Investment                            0.399%     0.000%
Roberts, E.                                 1.154%     0.667%
Rossi, D.                                   0.000%     0.000%
Roth, D                                     0.000%     0.000%
Salmon, B.                                  0.772%    31.864%
Salmon, C.                                  0.000%     9.524%
Salmon, W.                                  8.138%     4.172%
Sauvadon, K.                                0.000%     0.000%
Schwenk, G                                  1.171%     0.000%
Scott Group                                 7.038%     6.219%
Scott, A Jr.                                1.725%     0.000%
Scott, A.                                   0.000%     0.000%
Sharp, K                                    0.000%     0.000%
Silicon Valley Bank                         0.302%     0.000%
Silverman, H.                               6.891%     0.571%
Sneeringer, G
Softky, E/FBO Buddhist Priest Fellowship    0.000%     0.500%
Trabudo, J.                                 0.363%     0.000%
Usitalo, S.                                 0.343%     0.000%
Usitalo-Niemoller, J                        0.000%     1.429%
Vella, S.                                   0.317%     0.000%
Vincent, E.                                 0.817%     1.029%
Wallace, E.                                 3.535%     5.280%
Webber, S.                                 11.403%     2.476%
Wiggins, S.                                 0.245%     0.000%
      Case 19-40446   Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                               Document     Page 62 of 71

Wyman, G                             2.019%     0.571%
Young, K


Total Shares                           100%      100%
Less SVB warrant
Total Shares
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                Desc Main
                                                                  Document     Page 63 of 71




                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      Perillon Software Inc.                                                                       Case No.
                                                                                 Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       March 22, 2019                                           /s/ Bardwell C. Salmon
                                                                      Bardwell C. Salmon/Chief Executive Officer
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
     Case 19-40446     Doc 1      Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                                   Document     Page 64 of 71

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Aaron Freedman
    69 Park Road
    Chelmsford, MA 01824

    Aditas LLC c/o CRE Management LLC
    c/o Leader Bank
    PO Box 1560
    Arlington, MA 02474-3000

    Allete, Inc.
    30 West Superior Street
    Duluth, MN 55802

    Arnold Scott
    90 Bishops Forest Drive
    Waltham, MA 02452

    AstraZeneca Pharmaceuticals LP
    PO Box 15250
    Wilmington, DE 19850

    Ball Corporation
    10 Long Peaks Drive
    Broomfield, CO 80021

    Banking Spectrum, Inc.
    1430 Broadway, Suite 1100
    New York, NY 10018

    Bardwell Salmon
    154 Farmers Row
    Groton, MA 01450

    Beaver Worldwide LLC
    154 Farmers Row
    Groton, MA 01450

    Beth Gallino
    237 Moody Street #467
    Waltham, MA 02453

    Bloebaum Revocable Trust
    109 North Main Street
    Performance Place #1401
    Dayton, OH 45402

    Boral
    200 Mansell Court East #305
    Roswell, GA 30076

    Bostik, Inc.
    11320 W. Watertown Plank Road
    Milwaukee, WI 53226
 Case 19-40446       Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                              Document     Page 65 of 71


Brendan LeBlanc
2 Cross Street
Amherst, NH 03031

Bruce Richardson
2400 Beacon Street #607
Chestnut Hill, MA 02467

Citicorp Credit Services
c/o Retail Services
P.O. Box 70921
Charlotte, NC 28272

Cleco Corporate Holdings LLC
PO Box 4387
Pineville, LA 71361

Connecticut Water Company
93 West Main Street
Clinton, CT 06413

Continental Cement Companu
10107 Highway 79
Hannibal, MO 63401

Corporation Service Company
P.O. Box 2576
Springfield, IL 62708

Dan & Carol Maguire
700 Suncook Valley Highway
Epsom, NH 03234

Daniel Druhasz
8 Merrimac Drive
Pepperell, MA 01463

David H Benton Jr.
3 Perigo Lane
Norfolk, MA 02056

David Rossi
53 Nashua Road
Pepperell, MA 01463

Deborah E. Poll Trust
8890 South Ridge Ct S.W.
Byron Center, MI 49315

Denbury Onshore, LLC
5320 Legacy Drive
Plano, TX 75024
 Case 19-40446      Doc 1     Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                               Document     Page 66 of 71


Diamondback E&P LLC
500 West Texas Ave Suite
Midland, TX 79701

Duquesne Light Company
Accounts Payable 7-6 411 7th Avenue
PO Box 1920
Pittsburgh, PA 15230

East Kentucky Power Cooperative
4775 Lexington Road
Winchester, KY 40391

Eastern Continental Mgmt
P.O. Box 204
East Walpole, MA 02032

Edward B Roberts Trust - 2003
300 Boylston Street #1102
Boston, MA 02116

Edwin Wallace
100 Summer Street, Floor 30
Boston, MA 02110

Eric Pedersen
521 High Rock Street
Needham, MA 02492

Faurecia Automotive Interior, Inc.
PO Box 2214557
Auburn Hills, MI 48321

Flexcon
1 Flexcon Industrial Park
Spencer, MA 01562

G. Mead Wyman
8 Willard Street
Cambridge, MA 02138

GetGo Inc.
2247 Sunnyside Drive
Cedar City, UT 84720

Harry B. Silverman
42 Grey Lane
Lynnfield, MA 01940

Ilango Chinasamy
12 Baldwin Street
Winchester, MA 01890
 Case 19-40446      Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                             Document     Page 67 of 71


Internal Revenue Service
PO Box 37004
Hartford, CT 06176

Internap Network Services
Dept. 0526
PO Box 120526
Dallas, TX 75312

James Donnelly
285 Salisbury Street
Worcester, MA 01609

Janet & Jim Giebutowski
17 Columbine Road
Weston, MA 02493

John Niemoller
22 Nashua Road
Groton, MA 01450

Joseph Hoffman
47 Windsor Road
North Haven, CT 06473

Julie Comeau
819 West Street
Lunenburg, MA 01462

Kabbage, Inc.
925B Peachtree Street NE, Suite 1688
Atlanta, GA 30309

Karen Young
24846 Hon Avenue
Laguna Hills, CA 92653

Karl Theodor Krantz Revocable Trust
6 Storybrook Lane
Amherst, NH 03031

Kimberly Sauvadon
3 Vine Grove Way
Gurley, AL 35748

Kyra Sharp
25310 E. Ottawa Drive
Aurora, CO 80016

Lee B. Hurd
830 E Camino Corrida
Tucson, AZ 85704
 Case 19-40446     Doc 1    Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                             Document     Page 68 of 71


Levine, Katz, Nannis & Solomon, P.C.
29 Crafts Street Suite 510
Newton, MA 02458

Massachusetts Department of Revenue
Bankruptcy Unit
P.O. Box 9564
Boston, MA 02114

Matrix Service Company
5100 E. Skelly Drive
Tulsa, OK 74135

McNamara Contracting Inc.
16700 Chippendale Ave
Rosemount, MN 55068

Morse, Barnes-Brown
CityPoint 230 Third Avenue 4th Floor
Waltham, MA 02451

National Fuel Gas Supply Corp
Accounts Payable
6363 Main Street
Buffalo, NY 14221

Naudon & Allister
1430 Broadway #1100
New York, NY 10018

Nevada Power Company dba NV Energy
Accounts Payable - S4A60
P.O. Box 10100
Reno, NV 89520

NGUSA Service Company
Accounts Payable Department C-1
300 Erie Blvd West
Reno, NV 89520

Norman Robertson
179 Main Street
Groton, MA 01450

Palo Alto Research Center Incorporation
3333 Coyote Hill Road
Palo Alto, CA 94304

Paul Wing
10 Park Place
Delmar, NY 12054

PC Connection Sales Corp
PO Box 536472
Pittsburgh, PA 15253
 Case 19-40446       Doc 1     Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                                Document     Page 69 of 71


Perdure Petroleum LLC
12012 Wickchester Lane, Suite 600
Houston, TX 77079

Peter Barnes-Brown
719 Webster Street
Needham, MA 02492

Philip Pearson
30 Grogan Path
Marlborough, MA 01752

Precision Corporate Services
PO Box 960141
Boston, MA 02196

Presidio Networked Solutions
Attn: Pat MacGibbon
10 Sixth Road
Woburn, MA 01801

QlikTech Inc.
25686 Network Place
Chicago, IL 60673

Robert Anderson
270 Whiley Road
Groton, MA 01450

Scott Group
90 Bishops Forest Drive
Waltham, MA 02452

Scott Group LLC
14 Cortland Ave
Stratham, NH 03885

Sidney Mandel
1001 Avenue of the Americas, 10th Floor
New York, NY 10018

Steve Webber
2824 Silverleaf Lane
Naples, FL 34105

Tennant Company
701 Lilac Drive
Minneapolis, MN 55422

Tesco Corporation
3993 West Sam Houston Parkway
Houston, TX 77043
 Case 19-40446       Doc 1   Filed 03/22/19 Entered 03/22/19 11:10:14   Desc Main
                              Document     Page 70 of 71


Tokai Carbon CB
201 Main Street
Fort Worth, TX 76102

Tony Haskins
1373 Kessler Ave
Waterford, MI 48328

U.S. Bank Equipment Finance
1005 Convention Plaza
Saint Louis, MO 63101

Unisea Inc.
15400 NE 90th Street
PO Box 97019
Redmond, WA 98073

VAR Technology Finance
2330 Interstate 30
Mesquite, TX 75150

Verizon
PO Box 1100
Albany, NY 12250

Westar Energy
818 S. Kansas Ave.
Topeka, KS 66612

William Salmon Trust
1112 Pleasant Grove Road
Locust Grove, VA 22508
                 Case 19-40446                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:10:14                 Desc Main
                                                                  Document     Page 71 of 71



                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      Perillon Software Inc.                                                                        Case No.
                                                                                 Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Perillon Software Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 22, 2019                                                      /s/ David B. Madoff
 Date                                                                David B. Madoff 552968
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Perillon Software Inc.
                                                                     Madoff & Khoury LLP
                                                                     124 Washington Street, Suite 202
                                                                     Foxborough, MA 02035
                                                                     508-543-0040 Fax:508-543-0020
                                                                     alston@mandkllp.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
